922 So. 2d 367 (2006)
The RCA RECORDS LABEL, INC., Appellant,
v.
Julia Perez REYES and Evangelina Reyes de Perez, Appellees.
No. 3D05-1079.
District Court of Appeal of Florida, Third District.
March 1, 2006.
Law Offices of Karen L. Stetson; Russo Appellate Law Firm and Elizabeth K. Russo, Miami, for appellant.
Lauri Waldman Ross, Miami, for appellees.
Before RAMIREZ, CORTIÑAS, and ROTHENBERG, JJ.

CONFESSION OF ERROR
CORTIÑAS, Judge.
Appellant, RCA Records Label, Inc., appeals from an interlocutory order requiring it to deposit royalties for appellees, Julia Perez and Evangelina Reyes de Perez, into an escrow account, to be held in trust for appellees, prior to the entry of judgment. In its initial brief, appellant recognizes that the only matter which can be raised by interlocutory appeal is the ruling of the trial court requiring appellant to deposit funds into an escrow account prior to entry of judgment in this case and to hold these funds "in trust." Despite appellant's invitation to address whether or not a court may impose a trust on recording royalties under any theory, we confine our review only to matters addressed by the trial court and over which we have jurisdiction.
Based on appellees' confession of error and well-established law which does not authorize a court, in an action at law for money damages, to restrain a defendant from using its unrestricted assets prior to the entry of judgment, we reverse and remand to the trial court to lift its injunction order. See Konover Realty Assocs., Ltd. v. Mladen, 511 So. 2d 705, 706 (Fla. 3d DCA 1987); Oxford Int'l Bank & Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So. 2d 54, 56 (Fla. 3d DCA 1979).
*368 Reversed and remanded with instructions.